DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation: “train an encoding algorithm on sourceblocks at multiple phases”. It is unclear what multiple phases is referring too or how sourceblocks are trained at these multiple phases. The sections of the specification cited in the examination support document don’t appear to describe what “at multiple phases” is referring too or how training an algorithm on sourceblocks at multiple phases works.
Further, Claims 1 and 5
Also, Claims 1 and 5 recite the limitation: “determine if the decoded data has exceeded a predetermined threshold probability, wherein the decoded data is in-phase if the threshold is exceeded and the decoded data is out-of-phase if 20the threshold is not exceeded”. It is unclear what a predetermined threshold probability is or how decoded data exceeds a threshold probability. It is further unclear what decoded data being in or out of phase based on this threshold means. The sections of the specification cited in the examination support document don’t appear to describe these features. 
Remaining claims 2-4 and 6-8 are rejected by virtue of their dependency to claims 1 and 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136